NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-10207

              Plaintiff - Appellee,              D.C. No. 4:14-cr-01334-CKJ

    v.
                                                 MEMORANDUM*
 ALBERTO MOJICA-GOMEZ, a.k.a.
 Alberto Gomez Mojica,

              Defendant - Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Alberto Mojica-Gomez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Mojica-Gomez contends that the district court procedurally erred by failing

to consider and discuss his sentencing arguments. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find

none. The record reflects that the district court considered Mojica-Gomez’s

arguments and sufficiently explained its reasons for granting an 11-month

downward variance. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc). Moreover, the below-Guidelines sentence is substantively reasonable

in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Mojica-Gomez’s criminal history. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                      15-10207